DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
The following addresses applicant’s remarks/amendments dated 13th October, 2020.  No Claim(s) were amended; No Claim(s) 1-20 were cancelled, and Claim(s) 21-31 were added.  Therefore, Claim(s) 21-31 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references in the information disclosure statement (IDS) filed on 01/08/2021 thoroughly.  By initialing the accompanying 1449 forms, examiner is merely acknowledging the 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-11 of U.S. Patent No. 10,799,913 B2 (Bales, Jr et al; hereinafter referred to as Bales, Jr’913) and their specifications. Specifically, Claim(s) 1-11 of Bales, Jr’913 are directed to a battery-powered hand-held ultrasonic surgical cautery cutting device with a method for controlling a transducer and generator assembly used in a cordless ultrasonic surgical cautery assembly for an intelligent or smart battery.  The present application is directed to the subject matter with substantially similar features.  The Claim(s) of the present application are either anticipated by Bales, Jr’913 or are obvious variants of Bales, Jr’913 in view of prior arts provided in the record.  Further, the present application is a continuation application of the application for .  
Take claim(s) 21 as an example, the following is a limitation by limitation comparison to show how Claim(s) 21 is anticipated by Claim(s) 1 of Bales, Jr’913 (the difference is in the bold text) . 
Instant, Claim(s) 21
Claim(s) 1 of Bales, Jr’913
A method for controlling a transducer and generator assembly, comprising:










receiving a motional feedback signal corresponding to mechanical motion of a transducer;

amplifying the motional feedback signal according to a first gain level, thereby generating a first amplified motional feedback signal;

determining whether a magnitude of the first amplified motional feedback signal is greater than a low gain threshold; and

amplifying the motional feedback signal according to a second gain level lower than the first gain level, thereby generating a second amplified motional feedback signal, when it is determined that the magnitude of the first amplified motional feedback signal is greater than the low gain threshold.
A method for controlling a transducer and generator assembly, comprising:

receiving a current signal from a battery assembly;

generating a transducer input signal based on the current signal;

providing the transducer input signal to a transducer;

receiving a motional feedback signal corresponding to mechanical motion of the transducer;

amplifying the motional feedback signal according to a first gain level, thereby generating a first amplified motional feedback signal;

determining whether a magnitude of the first amplified motional feedback signal is greater than a low gain threshold; and

amplifying the motional feedback signal according to a second gain level lower than the first gain level, thereby generating a second amplified motional feedback signal when it is determined that the magnitude of the first amplified motional feedback signal is greater than the low gain threshold.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645